      CASE 0:18-cr-00150-DWF-HB Doc. 228 Filed 09/29/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          CRIMINAL NO. 18-150(1) (DWF/HB)

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )      GOVERNMENT’S PROPOSED
                                        )      VOIR DIRE QUESTIONS
v.                                      )
                                        )
MICHAEL HARI,                           )
                                        )
                   Defendant.           )


1.   Thank you for providing your occupation for you and your spouse. Please provide

     the same information if you have adult children.

2.   Where were you born and raised?

3.   If you listed that you belong to any organizations or groups, do you hold a position

     or have any duties within that organization or group? To include any position of

     responsibility in your church, temple, mosque, or other religious organization? If

     so, what are they?

4.   Have you or anyone close to you ever served in the military, including the reserves,

     National Guard or ROTC, or worked for the military in a civilian capacity?

5.   Have you ever written to any newspapers, or magazine; called in to a television,

     radio, or internet program; or written on any internet forum or blog to express your

     opinion about a political issue or current event?

6.   Do you regularly watch any law-related programing (such as CSI, Law & Order,

     etc.)? Which ones? Based on the programs you watch, have you formed an opinion
       CASE 0:18-cr-00150-DWF-HB Doc. 228 Filed 09/29/20 Page 2 of 7




      of the type of evidence necessary for the government to satisfy its burden of proof?

      If so, can you put those opinions aside and decide the case on the evidence presented

      in the courtroom during the course of this trial?

7.    Have you traveled outside the United States in the last ten years? If so, where and

      for what purpose?

8.    Have you or anyone close to you ever been a member of, or otherwise involved

      with, any group that takes a position on religious, social, political, or legal issues?

      If yes, who was involved and what was the name of the organization?

9.    Have you ever participated in a protest or rally? If so, please explain.

10.   Have you or anyone close to you been a victim of discrimination on the basis of

      race, gender, religion, national origin, ethnicity, or sexual orientation? If yes, please

      explain.

11.   Have you heard of this case before today? If so, when, and how?

12.   Are you acquainted with the defendant, Michael Hari, his lawyers, Shannon Elkins

      and James Becker, the government’s lawyers, Julie Allyn, John Docherty and

      Allison Ethen, or the FBI case agents, Brenda Kane and Joel Smith?

13.   Have you or any member of your family had any type of encounter with the Federal

      Bureau of Investigation (FBI) or the Bloomington Police Department, or any other

      law enforcement agency? What was the nature of the encounter? Were you satisfied

      with the manner in which the matter was resolved? Why or why not?

14.   Have you, or anyone close to you ever had any education, training, or experience in

      with militia groups? With survivalist or prepper groups?


                                              2
       CASE 0:18-cr-00150-DWF-HB Doc. 228 Filed 09/29/20 Page 3 of 7




15.   Some evidence in the trial may relate to militia groups. Do you have any experience

      or interaction with militia groups that may affect how you evaluate the testimony of

      a witness who belongs to a militia?

16.   Do you have any opinions or feelings about militia groups that might affect your

      ability to be a fair and impartial juror?

17.   Some people believe that current events can be explained by reference to the internet

      postings of a person identified as “Q.” If you are familiar with this, do you believe

      QAnon is partly true, entirely true, or not true at all?

18.   Some evidence in the trial may relate to Muslims. Do you have any opinions or

      feelings about Muslims that might affect your ability to be a fair and impartial juror?

19.   How familiar are you with the teachings and practice of Islam?

20.   How often do you have personal interactions with persons who are Muslim or

      practice the religion of Islam?

21.   Have you ever been to a Mosque or talked to a Muslim person about her religion?

22.   Do you have any opinions or feelings about people who come to the United States

      from predominantly Muslim countries that might affect your ability to be a fair and

      impartial juror?

23.   Do you have any opinions or feelings about people who live in the United States but

      who do not speak English that might affect your ability to be a fair and impartial

      juror? Do you think that immigrants should be required to learn English in order to

      stay in the United States?




                                              3
       CASE 0:18-cr-00150-DWF-HB Doc. 228 Filed 09/29/20 Page 4 of 7




24.   Some witnesses in this case may testify through a translator. Would the use of a

      translator affect how you evaluate the testimony of that witness?

25.   Some of the witnesses who will testify will admit to having committed crimes

      themselves. Some of those witnesses have been or might be prosecuted by the

      United States and are testifying in hopes of receiving a favorable sentencing

      recommendation by the United States Attorney’s Office as consideration for their

      cooperation. Although the testimony of these witnesses must be examined with

      great care, it is proper for the government to call them to testify. Do any of you

      have any strong opinions about the government calling witnesses who have

      themselves committed crimes, such as cooperating defendants, to testify in a

      criminal case knowing that they may receive a benefit for this testimony? Does

      anyone believe that it is never acceptable for the government to enter into an

      agreement with other criminal participants like what was just described?

26.   Similarly, the testimony in this case may include testimony from witnesses who

      have admitted to withholding information from the FBI during the FBI=s

      investigation. Although the testimony of these witnesses must be examined with

      great care, it is proper for the government to call them to testify. Do you have beliefs

      or opinions that would affect your ability to evaluate such testimony from such

      witnesses fairly and impartially?

27.   Does anyone believe that they would never accept the testimony of a cooperating

      defendant; even if they believed what this person said was true, just because they

      are testifying in hopes of receiving a benefit from the government?


                                             4
       CASE 0:18-cr-00150-DWF-HB Doc. 228 Filed 09/29/20 Page 5 of 7




28.   Are any of you familiar with firearms? How did you become familiar with firearms?

      Do you own any firearms? What types, and for what purpose?

29.   Are any of you familiar with homemade explosive devices? How did you become

      familiar with such explosive devices? Specifically, are you familiar with pipe

      bombs? Have you ever made a pipe bomb before? Other types of bombs? Have

      you ever looked up instructions on how to make a pipe bomb? If so, what were the

      circumstances surrounding any attempts to make a pipe bomb?

30.   Are any of you opposed to the federal laws making it a requirement for a person

      who has a pipe bomb to register their possession of the pipe bomb?

31.   Are any of you opposed to the federal government putting any restrictions on how

      a person could possess pipe bombs?

32.   Are any of you opposed to the federal government putting any restrictions on how

      a person could possess firearms?

33.   Have you or any of your close friends or relatives ever participated in or belonged

      to any organization which advocates for or against gun control laws? If not, do you

      agree with the beliefs of any such organizations? Do you draw a distinction between

      gun control laws regulating fully automatic weapons? If you are selected as a juror,

      will those views play any role in your decision in this case?

34.   Or, have you or any of your close friends or relatives ever participated in or belonged

      to any organization which opposes the law enforcement policies of the United

      States, for example, an organization that opposes the marijuana laws? If not, do you




                                             5
       CASE 0:18-cr-00150-DWF-HB Doc. 228 Filed 09/29/20 Page 6 of 7




      agree with the beliefs of any such organizations? If you are selected as a juror, will

      those views about the government’s laws play any role in your decision in this case?

35.   Do you disagree in any way with the full enforcement of federal, state, or local laws?

      Would you consider yourself anti-Government?

36.   Does anyone here have any moral, religious, or personal beliefs which would make

      you reluctant to serve on a criminal jury? Would those beliefs make it difficult in

      any way for you to judge a fellow citizen? Can you set aside any issues or concerns

      of sentencing and punishment and understand it is the Judge’s job to sentence a

      defendant if the defendant is found guilty?

37.   If selected as a juror in this case, will you apply the law as given by the Court,

      regardless of whether you agree or disagree with it?

38.   Do you have any disagreement about the operation of the criminal justice system in

      the United States?




                                            6
       CASE 0:18-cr-00150-DWF-HB Doc. 228 Filed 09/29/20 Page 7 of 7




39.   Is there any reason why you feel you cannot be a fair and impartial juror in this

      case?



Date: September 29, 2020                      Respectfully Submitted,

                                              ERICA H. MacDONALD
                                              United States Attorney

                                              s/ Julie E. Allyn

                                              BY: JULIE E. ALLYN
                                              Assistant United States Attorney
                                              Atty. Reg. No. 256511

                                              JOHN DOCHERTY
                                              Assistant United States Attorney
                                              Atty. Reg. No. 017516X

                                              ALLISON ETHEN
                                              Assistant United States Attorney
                                              Atty. Reg. No. 0395353




                                          7
